Pee CuRiam.
The evidence was conflicting. There was an issue of fact for the jury which was resolved by the twelve in plaintiff’s favor. The jury might well have decided the issue differently, but we see no legal ground for disturbing the verdict. All assignments of error relate to the charge of the court. When read contextually, the charge is found to be free of prejudicial error. Weavil v. Trading Post, 245 N.C. 106, 115, 95 S.E. 2d 533; Taylor Co. v. Highway Commission, 250 N.C. 533, 539, 109 S.E. 2d 243.
No error.